Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond of any patent expiration date of US Patent 10819625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
This action is in reply to Applicant’s Amendments and Remarks filed on 07/01/2022.
This office action considers claims 19, 21-24, 26-29 and 31-33 are pending for prosecution.
Claims 20, 25 and 30 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following Examiner’s Amendment was provided by email on 09/02/2022 after a telephone interview on 08/30/2022 with Attorney on record Nelson D Runkle (Reg. No. 65399).

IN THE CLAIM:

1-18. (canceled)

19. (previously presented)	A network system, comprising: 
a plurality of edge nodes including a first edge node and a second edge node;
a virtual machine which belongs to a virtual network; and
a control apparatus configured to control the plurality of edge nodes;
wherein the control apparatus comprises:
a non-transitory memory configured to store program instructions; and 
a processor configured to execute the instructions to: 
	receive an identifier corresponding to the virtual machine from the first edge node, before the virtual machine operates communication, 
	select the second edge node from the plurality of edge nodes based on the identifier of the virtual machine; and 
	send an instruction to the first edge node, wherein the instruction is configured to control the first edge node to add, to a packet for the virtual machine, an identifier of the virtual network, an identifier of the first edge node and a user identifier of the virtual machine, and send the packet to the second edge node,
wherein the user identifier of the virtual machine is different from the identifier of the virtual machine and the identifier of the virtual network. 

20. (canceled)  

21. (previously presented)	The network system according to claim 19, further comprising a plurality of routers configured to forward the packet based on the identifier of the first edge node.  

22. (previously presented)	The network system according to claim 19, wherein the identifier of the virtual network represents a tenant.  

23. (previously presented)	The network system according to claim 19, wherein the first edge node and second edge node include a virtual switch on a physical machine.  

24. (previously presented)	A control apparatus configured to control a plurality of edge nodes including a first edge node and a second edge node, comprising:
a non-transitory memory configured to store program instructions; and
a processor configured to execute the instructions to: 
receive an identifier corresponding to a virtual machine from the first edge node, before the virtual machine operates communication, wherein the virtual machine belongs to a virtual network;
select the second edge node from the plurality of edge nodes based on the identifier of the virtual machine; and 
send an instruction to the first edge node, wherein the instruction is configured to control the first edge node to add, to a packet for the virtual machine, an identifier of the virtual network, an identifier of the first edge node and a user identifier of the virtual machine, and send the packet to the second edge node,
wherein the user identifier of the virtual machine is different from the identifier of the virtual machine and the identifier of the virtual network. 

25. (canceled) 
  
26. (previously presented)	The control apparatus according to claim 24, configured to control a plurality of routers configured to forward the packet based on the identifier of the first edge node.  

27. (previously presented)	The control apparatus according to claim 24, wherein the identifier of the virtual network represents a tenant.  

28. (previously presented)	The control apparatus according to claim 24, wherein the first edge node and second edge node include a virtual switch on a physical machine.  

29. (currently amended)	A communication method, comprising: 
receiving an identifier corresponding to a virtual machine from a first edge node, before the virtual machine operates communication, wherein the virtual machine belongs to a virtual network;
select a second edge node from a plurality of edge nodes, based on the identifier of the virtual machine; and 
send an instruction to the first edge node, wherein the instruction is configured to control the first edge node to add, to a packet for the virtual machine, an identifier of the virtual network, an identifier of the first edge node and a user identifier of the virtual machine, and send the packet to the second edge node, 
wherein the user identifier of the virtual machine is different from the identifier of the virtual machine and the identifier of the virtual network. 

30. (canceled) 

31. (previously presented)	The communication method according to claim 29, further comprising control a plurality of routers configured to forward the packet based on the identifier of the first edge node.  

32. (previously presented)	The communication method according to claim 29, wherein the identifier of the virtual network represents a tenant.  

33. (previously presented)	The communication method according to claim 29, wherein the first edge node and second edge node include a virtual switch on a physical machine.

Allowable Subject Matter
Claims 19, 21-24, 26-29 and 31-33 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to system, apparatus method for using an external controller for network routing of traffic between virtual machines in different networks belonging to respective users, using proactive OpenFlow technique reducing processing frequency to resolve hardware performance problem.  
The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 19 recites, inter alia, a network system, comprising a particular combination of elements, specifically “send an instruction to the first edge node, wherein the instruction is configured to control the first edge node to add, to a packet for the virtual machine, an identifier of the virtual network, an identifier of the first edge node and a user identifier of the virtual machine, ….,, 2 wherein the user identifier of the virtual machine is different from the identifier of the virtual machine and the identifier of the virtual network.”

Independent claims 24 and 29 have similar features as in claim 19.

As best understood, claim 19, disclosing a network system comprising …the control apparatus comprises: a non-transitory memory configured to store program instructions; and a processor configured to execute the instructions, describes a structure.

 As best understood, claim 24, disclosing a control apparatus … comprising: a non-transitory memory configured to store program instructions; and a processor configured to execute the instructions, describes a structure.

None of the prior art of record, either individually or in combination, or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 19, 24 and 29 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 19, 24 and 29 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant claims 19, 24 and 29 are allowed.

Dependent claims 21-23, 26-28 and 31-33 being dependent on independent claims 19, 24 and 29, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lu et al.  (US 20130170492 A1), describing COMMUNICATION METHOD AND SYSTEM FOR A NOVEL NETWORK
Iwata et al.  (US 20120275328 A1), describing SYSTEM AND METHOD FOR IDENTIFYING COMMUNICATION BETWEEN VIRTUAL SERVERS
TAKASE; M.  (US 20110202920 A1), describing APPARATUS AND METHOD FOR COMMUNICATION PROCESSING
Miyata; H.  (US 20080101396 A1), describing PACKET FORWARDING APPARATUS HAVING GATEWAY LOAD DISTRIBUTION FUNCTION
Gude et al., "NOX: Towards an Operating System for Networks"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413